            Case 2:20-cv-04230-TJS Document 2 Filed 09/03/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW PERRONG,                               :          CIVIL ACTION
On Behalf of Himself and                      :
All Others Similarly Situated                 :
                                              :
       v.                                     :
                                              :
BROADLEAF MARKETING & SEO, LLC                :          NO. 20-4230

                                          ORDER

       NOW, this 3rd day of September, 2020, it is ORDERED that no later than

September 18, 2020, the plaintiff shall file a notice with the Clerk listing all cases in any

court in which he is and ever was a plaintiff seeking relief under the Telephone Consumer

Protection Act for a defendant’s failure to comply with the Act’s accessibility requirements.

The list shall include the following information for each case: the plaintiff’s attorney(s);

the court in which the action was filed; the full caption of the case; the case number; the

name of the defendant(s) and, if any, the defendant’s attorney(s); and the disposition of

the case.



                                          /s/ TIMOTHY J. SAVAGE J.
